



EXHIBIT 10.22




JOHNSON CONTROLS INTERNATIONAL PLC
RETIREMENT RESTORATION PLAN


ARTICLE 1.
PURPOSE AND DURATION
Section 1.1. Purpose. The purpose of the Johnson Controls International plc
Retirement Restoration Plan (formerly, the Johnson Controls, Inc. Retirement
Restoration Plan) (the “Plan”) is to restore retirement benefits to certain
participants in the Savings Plan whose benefits under said plan are or will be
limited by reason of Code Sections 401(a)(17), 401(k), 401(m), 402(g) and/or
415, and/or by reason of the election of such employees to defer income or
reduce salary pursuant to this Plan or to defer annual incentive payments
pursuant to the Johnson Controls International plc Executive Deferred
Compensation Plan. This Plan is completely separate from the tax-qualified plans
maintained by the Company and its subsidiaries and is not funded or qualified
for special tax treatment under the Code. The Plan is intended to be an unfunded
plan covering a select group of management and highly compensated employees for
purposes of ERISA.
Section 1.2. Duration of the Plan. The Plan became effective as of January 1,
1980, and was previously amended and restated effective January 1, 2016. The
Plan is now being amended and restated effective September 2, 2016 (the “Amended
and Restated Effective Date”). The provisions of the Plan as amended and
restated apply to each individual with an interest hereunder on or after the
Amended and Restated Effective Date. The Plan shall remain in effect until
terminated pursuant to Article 9.
ARTICLE 2.    
DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
(a) “Administrator” means the Employee Benefits Policy Committee of the Company.
(b) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code Section
414(b), or that is under common control with the Company within the meaning of
Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 48
percent” shall be used in place of “at least 80 percent” each place it appears
in the regulations thereunder.
(c) “Affiliated Company” or “Affiliated Companies” shall include any company or
companies controlled by, controlling or under common control with the Company.
(d) “Board” means the Board of Directors of the Company.
(e) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
(f) “Committee” means the Compensation and Human Resources Committee of the
Board.
(g) “Company” means Johnson Controls International plc, an Irish public limited
company, and its successors as provided in Article 13.
(h) “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
(i) “Exchange Act” means the Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.


1



--------------------------------------------------------------------------------





(j) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
(k) “Investment Options” means the Share Unit Account and any other options made
available by the Administrator, which shall be used for the purpose of measuring
hypothetical investment experience attributable to a Participant’s Savings
Supplement Account.
(l) “Participant” means an employee of the Company or an Affiliate who is
described in an applicable Appendix hereto; provided that the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee entitled to receive a benefit hereunder.
(m) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(n) “Savings Plan” means the Johnson Controls Savings and Investment (401(k))
Plan, a defined contribution plan, and any successor to such plan maintained by
the Company.
(o) “Savings Supplement Account” means the record keeping account or accounts
maintained to record the interest of each Participant under Article 4 of the
Plan and the applicable Appendices. A Savings Supplement Account is established
for record keeping purposes only and not to reflect the physical segregation of
assets on the Participant’s behalf, and may consist of such subaccounts or
balances as the Administrator may determine to be necessary or appropriate.
(p) “Separation from Service” means a Participant’s cessation of service from
the Company and all Affiliates within the meaning of Code Section 409A,
including the following rules:
(1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six (6)
months of the leave of absence, or if longer, for so long as the Participant’s
right to reemployment is provided by either by statute or by contract; provided
that if the leave of absence is due to the Participant’s medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of six (6) months or more, and such
impairment causes the Participant to be unable to perform the duties of his
position with the Company or an Affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months. If the period of the leave exceeds the time periods set
forth above and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have incurred
a Separation from Service on the first day following the end of the time periods
set forth above.
(2) A Participant will be presumed to have incurred a Separation from Service
when the level of bona fide services performed by the Participant for the
Company and its Affiliates permanently decreases to a level equal to twenty
percent (20%) or less of the average level of services performed by the
Participant for the Company and its Affiliates during the immediately preceding
thirty-six (36) month period (or such lesser period of service).
(3) The Participant will be presumed not to have incurred a Separation from
Service while the Participant continues to provide bona fide services to the
Company or an Affiliate in any capacity (whether as an employee or independent
contractor) at a level that at least fifty percent (50%) of the average level of
services performed by the Participant for the Company and its Affiliates during
the immediately preceding thirty-six (36) month period (or such lesser period of
service).
(4) If a Participant ceases to provide services as an employee to the Company or
an Affiliate, but immediately thereafter continues to provide services as an
independent contractor to any such entity without incurring a Separation from
Service as described in the subparagraphs above, then such Participant will not
incur a Separation from Service until the expiration of the contract (or, if
applicable, all contracts) under which services are performed for the Company
and any Affiliate if the expiration is a good-faith and complete termination of
the contractual relationship.


2



--------------------------------------------------------------------------------





(q) “Share” means an ordinary share of the Company.
(r) “Share Unit Account” means the portion of the Participant’s Savings
Supplement Account that is deemed invested in Shares.
(s) “Share Units” means the hypothetical Shares that are credited to the Share
Unit Accounts in accordance with Section 4.3.
(t) “Valuation Date” means each day when the United States financial markets are
open for business, as of which the Administrator will determine the value of
each Account and will make allocations to Accounts.
Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
ARTICLE 3.    
ADMINISTRATION
Section 3.1. General. The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to decide claims and appeals as
specified herein. If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be assumed by the Board
(with the assistance of the Administrator), and any references herein to the
Committee shall be deemed to include references to the Board.
Section 3.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan; (b)
prescribe forms for use with respect to the Plan; (c) interpret and apply all of
the Plan’s provisions, reconcile inconsistencies or supply omissions in the
Plan’s terms; (d) make appropriate determinations, including factual
determinations, and calculations; and (e) prepare all reports required by law.
Any action taken by the Committee shall be controlling over any contrary action
of the Administrator. The Committee and the Administrator may delegate their
ministerial duties to third parties and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such
delegates, if any.
Section 3.3. Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined to be arbitrary and capricious.
Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s charter
documents and applicable law for their services as directors of the Company. The
Administrator’s determinations shall be made in accordance with procedures it
establishes.
Section 3.5. Restrictions to Comply with Applicable Law. All transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act. The Committee and the Administrator shall administer the
Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.


3



--------------------------------------------------------------------------------





Section 3.6. Accelerated Vesting. Notwithstanding anything to the contrary
herein, if a Participant terminates employment from the Company or any of its
Affiliates (including as a result of the Participant’s employer ceasing to be an
Affiliate) in connection with a sale transaction, then the Participant shall
become fully vested in his or her benefits hereunder, unless otherwise
determined by the Committee (with respect to Participants who are officers of
the Company) or by an executive officer of the Company (with respect to
Participants who are not officers of the Company) prior to the date of such
termination of employment. In addition, the Committee (with respect to
Participants who are officers of the Company) and an executive officer of the
Company (with respect to Participants who are not officers of the Company) shall
have the discretion to vest any Participant in his or her benefits hereunder, in
whole or in part, upon the Participant’s termination of employment from the
Company and its Affiliates in any other circumstances.
ARTICLE 4.    
SAVINGS PLAN SUPPLEMENT
Section 4.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for a Savings Plan Supplement Account in accordance with the terms of
the applicable Appendix.
Section 4.2. Investment Election. Amounts credited to a Participant’s Savings
Supplement Account shall reflect the investment experience of the Investment
Options selected by the Participant. The Participant may make an initial
investment election at the time of enrollment in the Plan. A Participant may
also elect to reallocate his or her Savings Supplement Account, and may elect to
allocate any future deferrals, among the various Investment Options from time to
time. Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election, and must be made in the form and
manner and within such time periods as the Administrator may prescribe in order
to be effective. In the absence of an effective election, the Participant’s
Savings Supplement Account shall be deemed invested in the default fund
specified for the Savings Plan (or any successor plan thereto). Deferrals will
be deemed invested in an Investment Option as of the date on which the deferrals
are allocated under the Plan as described in the Appendices.
On each Valuation Date, the Administrator or its delegate shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Savings Supplement Account.
Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.
Section 4.3. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of deferrals or amounts
that are deemed transferred from another Investment Option), such amount shall
be converted to whole and fractional Share Units, by dividing the amount to be
allocated by the Fair Market Value of a Share on the effective date of such
allocation. If any dividends or other distributions are paid on Shares while a
Participant has Share Units credited to his Account, such Participant shall be
credited with a dividend award equal to the amount of the cash dividend paid or
Fair Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to his Share Unit Account on the date the
dividend is declared. The dividend award shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed. Any other provision of this Plan to the
contrary notwithstanding, if a dividend is declared on Shares in the form of a
right or rights to purchase shares of the Company or any entity acquiring the
Company, then no additional Share Units shall be credited to the Participant’s
Share Unit Account with respect to such dividend, but each Share Unit credited
to a Participant’s Share Unit Account at the time such dividend is paid, and
each Share Unit thereafter credited to the Participant’s Share Unit Account at a
time when such rights are attached to Shares, shall thereafter be valued as of
any point in time on the basis of the aggregate of the then Fair Market Value of
one Share plus the then Fair Market Value of such right or rights then attached
to one Share.
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, share dividend, share split or other change in corporate
structure of the Company affecting Shares, the Committee may make appropriate
equitable adjustments with respect to the Share Units credited to the Share Unit
Account of each Participant, including without limitation, adjusting the date as
of which such units are valued and/or distributed, as the Committee determines
is necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.
Section 4.4. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 3.5, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply


4



--------------------------------------------------------------------------------





with the Exchange Act, including, without limitation, application of the review
and approval provisions of this Section 4.4 to Participants who are not subject
to Section 16 of the Exchange Act.
Section 4.5. Accounts are For Record Keeping Purposes Only. The Savings
Supplement Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under Article 4 of the Plan, and shall not constitute or imply an
obligation on the part of the Company or any Affiliate to fund such benefits.
Section 4.6. Payment of Benefits. Upon a Participant’s Separation from Service
for any reason, the Participant shall be entitled to payment of the vested
balance of the Participant’s Savings Supplement Account in cash in the manner
specified in the applicable Appendix.
Section 4.7. Death Benefit.
(a) In the event of the Participant’s death prior to receiving all payments due
under this Article 5, the vested balance of the Participant’s Savings Supplement
Account shall be paid to the Participant’s beneficiary in a cash lump sum in the
first calendar quarter or the third calendar quarter, whichever first occurs
after the Participant’s death. Notwithstanding the foregoing, in lieu of such
lump sum death benefit, a Participant who has an installment payment election in
effect may, prior to his or her termination of employment, elect to have any
remaining installment payments continue to his or her Beneficiary in the event
the Participant dies after beginning to receive such installment payments,
provided that such election shall be given effect only if filed at least twelve
(12) months prior to the date of the Participant’s death.
(b) The timing of the payment(s) under Section 4.7(a) is dependent upon the
Administrator receiving all information needed to authorize such payment (such
as a copy of the Participant’s death certificate). To the extent the
Administrator cannot make a payment because it has not received such
information, then the Administrator shall make such payment(s) to the
beneficiary as soon as practicable in accordance with Section 4.7(a) after it
has received all information necessary to make such payment, provided that such
payment(s) due from the date of death through December 31 of the year following
the year of the Participant’s death must be completed by such December 31 in
order to avoid additional taxes under Code Section 409A.
ARTICLE 5. ADDITIONAL PAYMENT PROVISIONS
Section 5.1. Acceleration of Payment. Notwithstanding the foregoing,
(a) If an amount deferred under this Plan is required to be included in the
income of a Participant under Code Section 409A prior to the date such amount is
actually distributed, then such Participant shall receive a distribution, in a
lump sum within ninety (90) days after the date the Plan fails to meet the
requirements of Code Section 409A, of the amount required to be included in the
Participant’s income as a result of such failure.
(b) If an amount under the Plan is required to be immediately distributed in a
lump sum under a domestic relations order within the meaning of Code Section
414(p)(1)(B), it may be distributed according to the terms of such order,
provided the Participant holds the Administrator harmless with respect to such
distribution. The Plan shall not distribute amounts required to be distributed
under a domestic relations order other than in the limited circumstance
specifically stated herein.
Section 5.2. Delay in Payment. Notwithstanding the foregoing,
(a) If a distribution required under the terms of this Plan would jeopardize the
ability of the Company or an Affiliate to continue as a going concern, the
Company or the Affiliate shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company or an Affiliate to
continue as a going concern. Any distribution delayed under this provision shall
be treated as made on the date specified under the terms of this Plan.
(b) If a distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.


5



--------------------------------------------------------------------------------





ARTICLE 6.    
NON-ALIENATION OF PAYMENTS
Section 6.1. Non-Alienation. Except as specifically provided herein, benefits
payable under the Plan shall not be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, garnishment or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefit payment, whether currently or thereafter payable,
shall not be recognized by the Administrator or the Company. Any benefit payment
due hereunder shall not in any manner be liable for or subject to the debts or
liabilities of any Participant or other person entitled thereto. If any such
person shall attempt to alienate, sell, transfer, assign, pledge or encumber any
benefit payments to be made to that person under the Plan or any part thereof,
or if by reason of such person’s bankruptcy or other event happening at any
time, such payments would devolve upon anyone else or would not be enjoyed by
such person, then the Administrator, in its discretion, may terminate such
person’s interest in any such benefit payment, and hold or apply it to or for
the benefit of that person, the spouse, children or other dependents thereof, or
any of them, in such manner as the Administrator deems proper.
Section 6.2. Designation of Beneficiary. Each Participant may designate a
beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator (or its delegate) while the Participant was alive shall be given
effect. If a Participant designates a beneficiary without providing in the
designation that the beneficiary must be living at the time of each
distribution, the designation shall vest in the beneficiary all of the
distribution whether payable before or after the beneficiary’s death, and any
distributions remaining upon the beneficiary’s death shall be made to the
beneficiary’s estate. In the event there is no valid beneficiary designation in
effect at the time of the Participant’s death, or in the event the Participant’s
designated beneficiary does not survive the Participant, or in the event that
the beneficiary designation provides that the beneficiary must be living at the
time of each distribution and such designated beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the beneficiary and
will be entitled to receive payment. If a Participant designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant’s divorce or legal separation from such
spouse, provided the Administrator has notice of such divorce or legal
separation prior to payment.
ARTICLE 7.    
LIMITATION OF RIGHTS
Section 7.1. No Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.
Section 7.2. No Right to Benefits.
(a) Unsecured Claim. The right of a Participant or his beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant
nor any beneficiary shall have any rights in or against any amount credited to
his Savings Supplement Account or any other specific assets of the Company or an
Affiliate. The right of a Participant or beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 6.2. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
(b) Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on such funding
such trust or arrangement imposed by Code Section 409A(b)(2) or (3). However,
any liability to any person with respect to the Plan shall be based solely upon
any contractual obligations that may be created pursuant to the Plan. No
obligation of the Company or an Affiliate shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company or any
Affiliate. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or an Affiliate and any Participant or
beneficiary, or any other person.


6



--------------------------------------------------------------------------------





ARTICLE 8.    
AMENDMENT OR TERMINATION
Section 8.1. Amendment. The Committee may at any time amend the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) accruals or deferrals to be made on or after the
amendment date to the extent not prohibited by Code Section 409A; provided,
however, that no amendment may reduce or eliminate any vested accrued benefit
under the Savings Supplement Account balance under Article 4 as of the date of
such amendment ( except as such Savings Supplement Account balance may be
reduced as a result of investment losses allocable to such account) without a
Participant’s consent except as otherwise specifically provided herein; and
provided further that any amendment that expands the class of employees eligible
for participation under the Plan or that materially increases the amount of
benefits payable hereunder must be approved by the Board. In addition, the
Administrator may at any time amend the Plan to make administrative or
ministerial changes or changes necessary to comply with applicable law.
Section 8.2. Termination. The Committee may terminate the Plan in accordance
with the following provisions. Upon termination of the Plan, any deferral
elections then in effect shall be cancelled to the extent permitted by Code
Section 409A. Upon termination of the Plan, the Committee may authorize the
payment of all amounts accrued under the Plan in a single sum payment without
regard to any distribution election then in effect, only in the following
circumstances:
(1) The Plan is terminated pursuant to irrevocable action taken by the Committee
within the thirty (30) days preceding or the twelve (12) months following a
change in control event (as defined in Code Section 409A), provided that all
other plans required to be aggregated with this Plan under Code Section 409A are
also terminated and liquidated with respect to each participant that experienced
the change in control event. In such event, the single sum payment must be
distributed within twelve (12) months after such irrevocable action is taken.
(2) The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment must
be distributed by the latest of: (A) the last day of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.
(3) The Plan is terminated at any other time, provided that such termination
does not occur proximate to a downturn in the financial health of the Company or
an Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.
Section 8.3. Entitlement to Benefits. Nothing herein shall be construed in any
way to limit the right of the Company to amend or modify the Savings Plan.
ARTICLE 9.    
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
Section 9.1. Acceleration of Payments. Notwithstanding any other provision of
this Plan, each Participant (or any beneficiary thereof entitled to receive
payments hereunder) shall receive a lump sum payment in cash of all amounts
accumulated in such Participant’s Savings Supplement Account with respect to
periods through December 31, 2016 (as adjusted for earnings or losses thereon)
within ninety (90) days following a Change of Control (as defined below);
provided, however, that if the Change of Control occurs on or after January 1,
2017, then the payment shall not be made prior to the date that is five (5)
years after the occurrence of events that would have constituted a Change of
Control as it was defined in this Plan prior to January 1, 2016.
Notwithstanding the foregoing, if the Company reasonably anticipates that any
such lump sum payment would reduce or eliminate the Company’s or any of its
Affiliate’s deduction for compensation to a Participant because of the


7



--------------------------------------------------------------------------------





compensation limit imposed under Code Section 162(m), then the Company may elect
to delay payment of such amount in accordance with the requirements of Code
Section 409A.
Section 9.2. Definition of a Change of Control. Subject to Section 9.4, a Change
of Control means any of the following events, provided that each such event
would constitute a change in control event within the meaning of Code Section
409A:
(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty-five (35%) or more of
either (A) the then-outstanding Shares (the “Outstanding Company Shares”) or (B)
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Section
10.2(c)(1)-(3);
(b) Any time at which individuals who, as of the Amended and Restated Effective
Date, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or shares of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Shares and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding ordinary or
common shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Shares and the Outstanding Company Voting Securities, as the
case may be, (2) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or an Affiliated Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of, respectively, the then-outstanding ordinary or common
shares of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Section 9.3. Maximum Payment Limitations.
(a) Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company or an Affiliate may pay without loss of deduction under
Section 280G(a) of the Code. The terms “excess parachute payment” and “parachute
payment” shall have the meanings assigned to them in Section 280G of the Code,
and such “parachute payments” shall be valued as provided therein. Present value
shall be calculated in accordance with Section 280G(d)(4) of the Code. Within
forty (40) days following delivery of notice by the Company to the Participant
of its belief that there is a payment or benefit due the Participant which will
result in an excess


8



--------------------------------------------------------------------------------





parachute payment, the Participant and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel selected by the Company’s or an Affiliate’s independent
auditors and acceptable to the Participant in his sole discretion (which may be
regular outside counsel to the Company or an Affiliate), which opinion sets
forth (A) the amount of the Base Period Income, (B) the amount and present value
of Total Payments and (C) the amount and present value of any excess parachute
payments determined without regard to the limitations of this Section. As used
in this Section, the term “Base Period Income” means an amount equal to the
Participant’s “annualized includible compensation for the base period” as
defined in Section 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s or an Affiliate’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Participant. Such opinion shall be addressed to the Company
and the Participant and shall be binding upon the Company and the Participant.
If such opinion determines that there would be an excess parachute payment, the
payments hereunder that are includible in Total Payments or any other payment or
benefit determined by such counsel to be includible in Total Payments shall be
reduced or eliminated as specified by the Participant in writing delivered to
the Company within thirty days of his receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect.
(b) Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.
Section 9.4. Prior Definition of a Change of Control. Notwithstanding anything
to the contrary in Section 9.2, until January 1, 2017, a Change of Control shall
have the meaning set forth in the Plan as in effect immediately prior to January
1, 2016.
ARTICLE 10.
ERISA PROVISIONS
Section 10.1. Claims Procedures.
(a) Initial Claim. If a Participant or beneficiary (the “claimant”) believes
that he is entitled to a benefit under the Plan that is not provided, the
claimant or his legal representative shall file a written claim for such benefit
with the Administrator within ninety (90) days of the date the payment that is
in dispute should have been made. The Administrator shall review the claim and
render a decision within ninety (90) days following the receipt of the claim;
provided that the Administrator may determine that an additional ninety (90) day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefore, and the
date by which the Administrator expects to render a decision. If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial. The written notice shall include the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination upon
review.
(b) Request for Appeal. The claimant has the right to appeal the Administrator’s
decision by filing a written appeal to the Administrator within sixty (60) days
after the claimant’s receipt of the Administrator’s decision, although to avoid
penalties under Code Section 409A, the claimant’s appeal must be filed within
one hundred eighty (180) days of the date payment could have been timely made in
accordance with the terms of the Plan and pursuant to Regulations promulgated
under Code Section 409A. The claimant will have the opportunity, upon request
and free of charge, to have reasonable access to and copies of all documents,
records and other information relevant to the claimant’s appeal. The claimant
may submit written comments, documents, records and other information relating
to his claim with the appeal. The Administrator will review all comments,
documents, records and other information submitted by the claimant relating to
the claim, regardless of whether such information was submitted or considered in
the initial claim determination. The Administrator shall make a determination on
the appeal within sixty (60) days after receiving the claimant’s written appeal;
provided that the Administrator may determine that an additional sixty (60)-day
extension is necessary due to circumstances beyond the


9



--------------------------------------------------------------------------------





Administrator’s control, in which event the Administrator shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the claimant’s appeal is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim; and a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA. If the claimant does not receive a written
decision within the time period(s) described above, the appeal shall be deemed
denied on the last day of such period(s).
Section 10.2. ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.
ARTICLE 11.
TAX WITHHOLDING
The Company or any Affiliate that makes a payment hereunder shall have the right
to deduct from any deferral or payment made hereunder, or from any other amount
due a Participant, the amount of cash sufficient to satisfy the Company’s or
Affiliate’s foreign, federal, state or local income tax withholding obligations
with respect to such deferral (or vesting thereof) or payment. In addition, if
prior to the date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, then the Company may distribute from
the Participant’s Savings Supplement Account balance the amount needed to pay
the Participant’s portion of such tax, plus an amount equal to the withholding
taxes due under federal, state or local law resulting from the payment of such
FICA tax, and an additional amount to pay the additional income tax at source on
wages attributable to the pyramiding of the section 3401 wages and taxes, but no
greater than the aggregate of the FICA amount and the income tax withholding
related to such FICA amount.
ARTICLE 12.
OFFSET
The Company or any Affiliate shall have the right to offset from the benefits
payable hereunder (at the time such benefit would have otherwise been paid) any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his beneficiary, in the event of the
Participant’s death).
ARTICLE 13.
SUCCESSORS
All obligations of the Company under the Plan shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.
ARTICLE 14.
DISPUTE RESOLUTION
Section 14.1. Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin, without regard to conflict of law principles thereof, to the
extent such laws are not preempted by federal law.
Section 14.2. Limitation on Actions. Any action or other legal proceeding under
ERISA with respect to the Plan may be brought only after the claims and appeals
procedures of Article 10 are exhausted and only within the period ending on the
earlier of (i) one year after the date the claimant receives notice of a denial
or deemed denial upon appeal under Section 10.1(b), or (ii) the expiration of
the applicable statute of limitations period under applicable federal law. Any
action or other legal proceeding not adjudicated under ERISA must be arbitrated
in accordance with the provisions of Section 14.3.


10



--------------------------------------------------------------------------------





Section 14.3. Arbitration.
(a) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate, if a Participant or beneficiary
brings a claim that relates to benefits under this Plan that is not covered
under ERISA, and regardless of the basis of the claim (including but not limited
to, actions under Title VII, wrongful discharge, breach of employment agreement,
etc.), such claim shall be settled by final binding arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
(b) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls International plc
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591


The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
(c) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant or beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
Affiliate complaint resolution procedure has been completed.
(d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
(e) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his/her attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.
(f) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
(g) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.




11



--------------------------------------------------------------------------------







APPENDIX A
OFFICERS


1. Eligibility. This Appendix A covers employees of the Company or its
Affiliates (a) who are officers (as elected by the Board or appointed by the
Chief Executive Officer ) of the Company, (b) who are participants in the
Savings Plan, and (c) whose benefits under the Savings Plan are limited as
described in Section 1.1. For purposes hereof, an employee who was an officer
immediately prior to the merger of Johnson Controls, Inc. with a subsidiary of
Tyco International plc and who ceased to be an officer in connection with such
merger shall nonetheless remain eligible under this Appendix A, provided such
employee continues to satisfy the requirements of (b) and (c) above.
2. Participation Date. An officer employee described above shall become a
Participant on the date he or she is elected as an officer of the Company by the
Company’s Board of Directors.
3. Savings Plan Supplement.
(a) Before-Tax Contributions Allocation. For each calendar year, each
Participant may elect that, in the event the Participant’s ability to make
Before-Tax Matched Contributions under the Savings Plan is limited by reason of
Sections 401(k), 402(g) or 415 of the Code and/or the limit on considered
compensation under Section 401(a)(17) of the Code, then the difference between
the amount of Before-Tax Matched Contributions that the Participant could have
made under the Savings Plan for any calendar year (assuming the Participant
elected the maximum amount of Before-Tax Matched Contributions for the calendar
year and did not change his election during the calendar year) and the amount
that would have been contributed as Before-Tax Matched Contributions but for
such limits shall be credited, as of December 31 of such year, to the
Participant’s Savings Supplement Account. A Participant’s election shall be made
prior to the first day of the calendar year to which it relates, and shall be
irrevocable as of the first day of such year.
Notwithstanding the foregoing, in the first calendar year in which an individual
becomes a Participant, the Participant shall be automatically deemed to have
elected to defer six percent (6%) of his or her compensation that is paid after
the date he or she becomes a Participant and that exceeds the Code Section
401(a)(17) limit for such year; provided that the foregoing shall not apply to
any individual who first becomes a Participant on or after November 1.
A Participant’s election (or deemed election in the initial year of
participation) shall be effective only for the calendar year to which the
election relates, and shall not carry over from year to year. An election (or
deemed election) under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s salary by the amount determined under
this subsection. The Participant’s election shall be made in the form and manner
and within such timeframes as the Administrator may prescribe.
(b) Matching Contributions Allocation. A Participant’s Savings Supplement
Account shall also be credited as of each December 31 (or as soon as practicable
thereafter) with an amount equal to the difference between the amount of
Matching Contributions actually credited to the Participant’s Savings Plan
account for the year and the amount of Matching Contributions that would have
been so credited if the amount determined under subsection (a) had actually been
contributed to the Savings Plan (determined without regard to the limitations
imposed by Sections 401(m) and 415 of the Code), but only with respect to the
period the Participant is covered by this Plan; provided the Participant has met
the eligibility requirements to receive a Matching Contribution under the
Savings Plan for such year. The Matching Contributions credited hereunder shall
be subject to the same vesting requirements as are imposed on matching
contributions under the Savings Plan, except that service with York
International Corporation prior to January 1, 2006 will not count as vesting
service for purposes of this Plan. Service with Air Distribution Technologies,
Inc. prior to May 16, 2014 shall count as vesting service for purposes of this
Plan.
(c) Retirement Income Allocation. A Participant’s Savings Supplement Account
also shall be credited as of each December 31 (or as soon as practicable
thereafter) with an amount equal to the difference between the amount of
Retirement Income Contributions actually credited to the Participant’s Savings
Plan account for the year and the amount of Retirement Income Contributions that
would have been so credited if the limit on considered compensation under
Section 401(a)(17) of the Code did not apply; provided the Participant has met
the eligibility requirements to receive a Retirement Income Contribution under
the Savings Plan for such year. The Retirement Income Contributions credited
hereunder shall be subject to the same vesting requirements as are imposed on
Retirement Income Contributions under the Savings Plan, except that service with
York International Corporation prior to January 1, 2006 will not count as
vesting service for purposes of this Plan. Service with Air Distribution
Technologies, Inc. prior to May 16, 2014 shall count as vesting service for
purposes of this Plan.


12



--------------------------------------------------------------------------------





(d) Transfer Among Appendices. If a Participant who was covered by Appendix B
becomes an officer who is covered by this Appendix A, the vesting provisions of
this Appendix A shall apply to the Participant’s entire Savings Supplement
Account.
(e) Modification of Compensation. Notwithstanding the foregoing, when
determining a Participant’s compensation for purposes of subsections (a), (b)
and (c), the only bonus that may be included is the amount a Participant
receives (or would receive but for a deferral election) under an annual cash
incentive award granted under a plan of the Company for the calendar year.
(f) Cancellation of Deferral Elections. If the Administrator determines that a
Participant’s deferral elections must be cancelled in order for the Participant
to receive a hardship distribution under the Savings Plan, or any other 401(k)
plan maintained by the Company or an Affiliate, the Participant’s deferral
election(s) shall be cancelled. A Participant whose deferral election(s) are
cancelled pursuant to this subsection (f) may make a new deferral election under
subsection (a) with respect to future calendar years, unless otherwise
prohibited by the Administrator.
(g) Distribution Election.
(1) If a Participant was previously participating under Appendix B, then the
portion of the Participant’s Savings Supplement Account that is credited under
Appendix B (plus earnings thereon) shall be paid in a lump sum.
(2) The amounts deferred hereunder in the first year of participation (and
earnings thereon), if any, shall be paid in a lump sum.
(3) The amounts deferred hereunder on and after January 1 of the year following
the year the Participant is first eligible hereunder shall be paid in accordance
with the Participant’s distribution election, which must be submitted by
December 31 of the first year of participation. Such election shall be made in
such form and manner as the Administrator may prescribe. The election shall
specify whether distributions shall be made in a single lump sum or in annual
installments of from two (2) to ten (10) years. Such election shall be
irrevocable. If no valid election is in effect, distribution shall be made in
ten (10) annual installments.
(h) Manner of Distribution. The Participant’s Savings Supplement Account shall
be paid in cash in the following manner:
(1) Lump Sum. If payment is to be made in a lump sum,
(A) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
(B) for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.
The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.
(2) Installments. If payment is to be made in annual installments, the first
annual payment shall be made:
(A) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and
(B) for those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, in the third calendar quarter
of the following year.
The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Savings Supplement Account as of the
Valuation Date immediately preceding the distribution date. All subsequent
annual payments shall be made in the first calendar quarter of each subsequent
calendar year, and shall be equal the value of 1/9th (or 1/8th, 1/7th, 1/6th,
etc. depending on the number of installments elected) of the vested balance of
the Participant’s Savings Supplement Account as of the Valuation Date


13



--------------------------------------------------------------------------------





immediately preceding the distribution date. The final annual installment
payment shall equal the then remaining vested balance of such Savings Supplement
Account as of the Valuation Date preceding such final payment date.
Notwithstanding the foregoing, if the vested balance of a Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding a distribution
date is $50,000 or less, then the entire vested balance of the Participant’s
Savings Supplement Account shall be paid in a single lump sum on such
distribution date.


14



--------------------------------------------------------------------------------





APPENDIX B
HIGHLY COMPENSATED EMPLOYEES (RIC)


1. Eligibility. This Appendix B covers employees of Johnson Controls, Inc. and
York International Corporation, who are not elected officers of the Company, but
whose Retirement Income Contributions under the Savings Plan are limited by
reason of the application of Code Section 401(a)(17).
2. Participation Date. An eligible employee shall become a Participant on the
date the Participant’s compensation first exceeds the Code Section 401(a)(17)
limit. For this purpose, the only bonus that may be included in compensation is
the amount a Participant receives (or would receive but for a deferral election)
under an annual cash incentive award granted under a plan of the Company for the
calendar year. Notwithstanding the foregoing, an individual who participated in
the Plan immediately prior to the Amended and Restated Effective Date shall
continue to be a Participant in accordance with the terms of the Plan.
3. Vesting. A Participant shall be entitled to benefits under this Appendix only
if the Participant retires or otherwise terminates employment with the Company
and its Affiliates on or after the Participant’s attainment of age fifty-five
(55) and on or after the date on which the Participant has completed ten (10)
years of service. For purposes of this Plan, a Participant shall be credited
with years of service equal to the Participant’s years of Vesting Service
credited under the Savings Plan, provided that years of service with York
International Corporation (or any affiliate thereof) prior to January 1, 2006
shall not be counted as years of service hereunder. In the event that a
Participant’s employment is terminated, including due to death, prior to
satisfying the vesting requirements of this paragraph, no benefit shall be
payable from this Appendix.
4. Retirement Income Allocation. A Participant’s Savings Supplement Account
shall be credited as of each December 31 (or as soon as practicable thereafter)
with an amount equal to the difference between the amount of Retirement Income
Contributions actually credited to the Participant’s Savings Plan account for
the year and the amount of Retirement Income Contributions that would have been
so credited if the limit on considered compensation under Section 401(a)(17) of
the Code did not apply and by including all amounts of cash compensation which
the Participant would have received under an annual cash incentive award granted
under a plan of the Company for the year but for a deferral election; provided
the Participant has met the eligibility requirements to receive a Retirement
Income Contribution under the Savings Plan for such year.
5. Manner of Distribution. Amounts credited under this Appendix B (as adjusted
for earnings or losses thereon) shall be paid in a cash lump sum as follows:
(a) for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
(b) for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.
The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.


15



--------------------------------------------------------------------------------





APPENDIX C
MERGED PLANS


Air Distribution Technologies, Inc. Restoration Plan


Effective at the close of business on December 31, 2014, the Air Distribution
Technologies, Inc. Restoration Plan (the “ADTI Restoration Plan”) was merged
with and into this Plan, such that the account balances accrued under the ADTI
Restoration Plan as of December 31, 2014, will be accounted for and subject to
the terms of this Plan effective January 1, 2015. The account balances
transferred from the ADTI Restoration Plan, as adjusted for earnings/losses
thereon, and distributions therefrom, shall be referred to herein as the “ADTI
Restoration Plan Account.” The ADTI Restoration Plan Accounts will be subject to
all of the same terms and conditions of the Plan as apply to the Savings
Supplement Accounts, except as follows:


1. Vesting.The ADTI Restoration Plan Accounts will be subject to the vesting
schedule set forth in the ADTI Restoration Plan as in effect on December 31,
2014. Under such plan, all participants who were active employees of ADTI on the
date that the Company acquired JCI shall be 100% vested in their ADTI
Restoration Plan Account.


2. Payment to Participants. An ADTI Restoration Plan Account shall be paid in 3
annual installments following the Participant’s Separation from Service. The
first installment shall be paid during the 75-day window that commences 6 months
after the Participant’s Separation from Service. The second and third annual
installment payments will be made during the 30-day window commencing on each of
the first and second anniversary of the Participant’s Separation from Service.
The amount of each installment will be determined by dividing the vested balance
of the ADTI Restoration Plan Account by the number of remaining installments to
be paid.


Notwithstanding the foregoing, if the vested balance of a Participant’s ADTI
Restoration Plan Account (when added to the vested balance of any other
nonqualified deferred compensation account maintained by the Company or any
Affiliate for such Participant), does not exceed the limit in effect under Code
Section 402(g) for the year in which the first installment is due, then such
vested balance shall be paid in a single lump sum at the time the first
installment would have otherwise been due.


3. Payment to Beneficiaries. All beneficiary designations filed under the ADTI
Restoration Plan (except those with respect to participants who are deceased as
of December 31, 2014) shall be cancelled effective January 1, 2015. Thereafter,
the beneficiary designation procedures of this Plan shall apply to the ADTI
Restoration Plan Accounts.
Upon the death of a Participant with an unpaid vested balance in his or her ADTI
Restoration Plan Account, such unpaid vested balance shall be paid in a lump sum
to the Participant’s Beneficiary during the 90-day period commencing after 3
months from the date of the Participant’s death.


4. Offset to SERB. This Plan constitutes a retirement plan of the employer for
purposes of the Supplemental Executive Retirement Benefit (SERB) which has been
extended to certain Participants. Consequently, the benefits provided under this
Plan (whether under this Appendix D or otherwise) shall constitute an offset
(i.e., an “Other Benefit”) to any Participant’s benefit under any SERB Agreement
with any employer.


5. Final Contributions. Notwithstanding anything herein to the contrary,
employer allocations that were due with respect to the 2014 plan year under the
terms of the ADTI Restoration Plan shall be credited to the ADTI Restoration
Plan Accounts hereunder in 2015.




16

